DETAILED ACTION
This final Office action is in reply to the response receive on June 27, 2022. Claims 8-12 are pending. Claims 1-7 stand cancelled. Claims 8 and 12 are currently amended and are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
As best understood by the examiner, claim 12 (line 3) includes a typographical error, wherein “including” should be inserted after “detection device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2014/0179446 to Zuniga et al. (“Zuniga”).

Regarding claim 8, Zuniga discloses:
A method for providing for aspects of videogame play, comprising: 
reading information from a plurality of spaced apart physical objects on an upper surface of a detection device, the detection device including the upper surface and at least one radio frequency identification (RFID) reader, at least some of the physical objects including RFID tags; (the peripheral device described throughout Zuniga may be interpreted as the detection device. See also [0031]-[0033]; see also [0022], [0036], FIG. 5, and FIGS. 8-9 (and the corresponding description thereof))
determining a set of structures identified by the information; (see at least [0022] and [0041])
determining a relative arrangement of structures of the set of structures; (see at least [0027], [0041], [0056])
placing the structures arranged in the relative arrangement in a predefined area of a virtual world of videogame play; and (see at least [0041])
determining actions of virtual characters in the virtual world. (see at least [0036] and [0022])

Regarding claim 9, Zuniga discloses each of the limitations of claim 8 as discussed above, and further discloses:
wherein the relative arrangement of the structures is based on a relative arrangement of the structures on the detection device. (see at least [0022], [0027], [0041], [0056])

Regarding claim 10, Zuniga discloses each of the limitations of claim 8 as discussed above, and further discloses:
wherein the relative arrangement of the structures is based on the set of structures identified by the information. (see at least [0022], [0027], [0041], [0056])

Regarding claim 11, Zuniga discloses each of the limitations of claim 8 as discussed above, and further discloses:
wherein the predefined area of the virtual world is a base area for a first game player, and at least one of the virtual characters is a virtual character controlled by the game player. (see at least [0041)

Regarding claim 12, Zuniga discloses:
A method for providing for aspects of videogame play, comprising: 
reading information sequentially over time from a first plurality of physical objects on an upper surface of a first detection device, the detection device at least one radio frequency identification (RFID) reader, at least some of the physical objects including RFID tags; (the peripheral device described throughout Zuniga may be interpreted as the detection device. See also [0031]-[0033]; see also [0022], [0036], FIG. 5, and FIGS. 8-9 (and the corresponding description thereof))
determining an action of a virtual character in a virtual world of videogame play based on the sequence of information read. ([0041], [0022], [0036], FIG. 5, and FIGS. 8-9 (and the corresponding description thereof); see also [0036] and [0022])

Response to Amendments/Arguments
Regarding the 35 U.S.C. 102 rejections, with respect to amended independent claim 8, as best understood by the examiner, Applicant argues that Zuniga does not disclose “reading information from a plurality of spaced apart physical objects on an upper surface of a detection device”. Similarly, with respect to amended independent claim 12, Applicant argues that Zuniga does not disclose "reading information sequentially over time from a first plurality of physical objects on an upper surface of a first detection device".
The examiner respectfully disagrees and submits that this subject matter is disclosed in at least [0022], [0036], FIG. 5, and FIGS. 8-9 (and the corresponding description thereof). Note, [0022] discloses that each toy part may include an RFID tag, [0036] discloses that the peripheral device (i.e., the interpreted detection device) may read information from component toy parts of the toy assembly, FIG. 5 shows multiple toy parts on the surface of the peripheral device, FIG. 8 discloses detecting changing toy part configurations of the toy assembly (which would happen over time (i.e., sequentially)) and identifying components of new toy assemblies (and [0056] discloses that changes in configurations may be detected when a toy part is removed from the surface of the peripheral device), and FIG. 9 discloses identifying toy configurations/parts based on timing of when the parts are placed on the surface of the peripheral device.  
Regarding amended independent claim 12, Applicant also argues that Zuniga does not disclose "determining an action of a virtual character in a virtual world of videogame play based on the sequence of information read." The examiner respectfully disagrees and submits that Zuniga discloses this subject matter in at least [0041], [0022], [0036], FIG. 5, and FIGS. 8-9 (and the corresponding description thereof). Notably [0041] includes: 
The user can interchange toy parts with a contemporaneous graphical display of the corresponding virtual representation. Accordingly, a user can affect in real time the appearance and interaction between the virtual character and the virtual environment by modifying the physical toy parts and accessory parts.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715